Title: To George Washington from Robert Brough, 20 July 1789
From: Brough, Robert
To: Washington, George



Sire
Hampton Virginia July 20th 1789

I have been sometime a Searcher at the port of Hampton in this State and as tis probable Congress will establish an Office something like that, as a Comptroller—a Surveyor: I beg leave to offer my Service to you in any Station of that sort either in this or some other port—the former I prefer—I have not the Honor to be known to you but Colo. Parker can give you information of me—I would say more but fear to be tiresome. I have the Honor to be with highest Admiration & respect Your Excellency’s Mo. Obet Sert

Robt Brough

